Title: To George Washington from Richard Humpton, 28 October 1783
From: Humpton, Richard
To: Washington, George


                        
                            Sir
                            Philadelphia 28th Octr 1783
                        
                        I had the honor of Yours Rocky hill 24th Inst. the bearer Lt & Adjt Fullerton will give you the State
                            of the Troops here—the Invalids were inspect’d by Baron Steuben the other day all our Soldiers will be discharged agreable
                            to your Excellencys Letter & the Honbe Congress’s proclamation except some few Sick that will not be able to be
                            removed—here are part of the 1 2 & 3d Rgts a few Artillery Horse & Artillery Artificers
                            in a few days I shall let your Excellency know what number remains. I am Sir with the greatest esteem &c. Your
                            Excellencys most Obt Servant
                        
                            Rich. Humpton B. Gnl
                        
                    